Citation Nr: 0633195	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  06-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bone cancer.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for residuals of cold 
weather injury, bilateral lower extremities.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.   Entitlement to service connection for a bone spur, right 
foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for bone cancer, prostate cancer, residuals of 
cold weather injury in the bilateral lower extremities, PTSD, 
and a bone spur, right foot.  

The veteran testified before the undersigned at a 
videoconference hearing in October 2006.  A transcript of 
that hearing is of record.  

In October 2006 the Board granted a motion to advance this 
case on its docket.  

The issues of entitlement to service connection for residuals 
of cold weather injury, bilateral lower extremities, PTSD, 
and a bone spur, right foot are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

In October 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his claims of entitlement to 
service connection for bone cancer and prostate cancer.  


CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to 
service connection for bone cancer and prostate cancer have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 
20.204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the March 2005 rating decision the RO denied service 
connection for bone cancer and prostate cancer.  The veteran 
disagreed with this denial and perfected a timely appeal to 
the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2006).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made only by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

During his October 2006 videoconference hearing the veteran's 
representative stated that the veteran wished to withdraw his 
claims of entitlement to service connection for bone cancer 
and prostate cancer.  The veteran also submitted a VA Form 
21-4138 on the date of his hearing, indicating that he wished 
to withdraw the claims of entitlement to service connection 
for bone cancer and prostate cancer.  Because the veteran has 
withdrawn the claims of entitlement to service connection for 
bone cancer and prostate cancer, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these issues and they are dismissed.  


ORDER

The claim of entitlement to service connection for bone 
cancer is dismissed.  

The claim of entitlement to service connection for prostate 
cancer is dismissed.  


REMAND

During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
conosolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  

While the veteran has received VCAA notice on the information 
and evidence necessary to substantiate his claims, he has not 
received notice regarding disability ratings or effective 
dates.  As the claims are being remanded for further 
development, the veteran should be provided with such notice.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records).    

VA outpatient treatment records from the Columbia VA Medical 
Center (VAMC) from February 2000 to August 2004 reflect that 
the veteran also received treatment at the Augusta VAMC, 
however, no records from the Augusta VAMC have been 
associated with the claims file.  

As these records are potentially pertinent to the claims on 
appeal and are within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

At VA examination in August 2005, the examiner gave a 
diagnosis of PTSD and indicated that the symptoms of PTSD 
were at least as likely as not related to the veteran's 
combat experiences.  

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).  

Where, a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).      

The veteran contends that he is a combat veteran.  While his 
DD Form 214 confirms that he served in Korea, he was not 
awarded medals indicative of combat.  The Board notes that 
there is also no evidence of record that the veteran's unit 
received enemy fire.  See Sizemore v. Principi, 18 Vet. App. 
264 (2004).  As there is no objective evidence to show combat 
participation by him, the law requires that his claimed 
stressor be corroborated by evidence other than his lay 
testimony or the diagnosis of PTSD.

The veteran has furnished information and testimony 
concerning his claimed stressors.  In particular, in a July 
2005 stressor statement, he reported seeing dead bodies every 
day while fixing vehicles to transport bodies.  In an October 
2006 stressor statement, he reported seeing dead and frozen 
bodies in Korea.  At the October 2006 hearing, the veteran 
reported his stressors as seeing dead bodies and being under 
fire from the Chinese.   

The Board notes that the only service record associated with 
the claims file is a document from the Hospital Admission 
Card data files indicating that the veteran was hospitalized 
for 7 days in June 1950 for excision of verruca vulgaris of 
the toes.  A request was made to the National Personnel 
Records Center (NPRC) for service medical and personnel 
records, however, a January 2005 response indicates that all 
available service medical records had been mailed, and that 
the service personnel records were fire-related.  

The Board observes that a request has not been made to the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
to determine whether or not the veteran's unit received enemy 
fire or to verify the veteran's alleged stressors.  Given the 
above stressor statements, the veteran's verified Korean 
service, and his diagnosis of PTSD, VA should provide a 
summary of his stressor statements to the JSRRC and ask them 
to attempt to verify the stressors. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).  Therefore, on remand, the veteran 
should be asked to provide a more detailed statement of his 
stressors a request should be made to the JSRRC for 
verification of his reported stressors, including that his 
unit received enemy fire.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).

The veteran testified in October 2006 that he was currently 
experiencing problems with his bilateral lower extremities 
due to cold weather injury in service, and that these 
problems had persisted since that time.  The report of 
continuity of symptomatology serves to trigger VA's duty to 
provide an examination.  Duenas v. Principi, 18 Vet. App. 512 
(2004).  

The veteran underwent VA examination to evaluate residuals of 
cold weather injury in September 2005, which noted a history 
of cold injury and included diagnoses of tinea pedis, 
onychomycosis, and cold sensitization as residuals, however, 
the claims file was not available for review, and the 
examiner did not render an opinion as to etiology of the 
diagnosed conditions.  

An examination is needed so that a medical professional can 
review the record and provide a competent opinion as to 
whether or not the veteran has current residuals of cold 
weather injury in the bilateral lower extremities which are 
etiologically related to service.  See Roberts v. Derwinski, 
2 Vet. App. 387 (1992) (holding that the veteran is entitled 
to a thorough examination which takes into account all 
relevant background information, including prior medical 
evidence).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Request all records of treatment at 
the Augusta VAMC for residuals of cold 
weather injury, PTSD, and a bone spur, 
right foot.  

3.  Contact the veteran and request that 
he provide the following information as 
to each of his stressor events:  the 
dates of the incidents (or at least 
within a 30 day time frame); and the 
names, ranks, and units of assignment of 
all persons present at the incidents.  
Advise the veteran that with more 
complete information, VA can better 
assist him in attempting to verify the 
claimed stressors.  

4.  Prepare a summary of the veteran's 
claimed stressors, and forward the 
summary to the JSRRC and ask them to 
attempt to verify each claimed stressor.  
The JSRRC should also attempt to verify 
that the veteran's unit received enemy 
fire.  The veteran must be informed of 
the results of the search.      

5.  If any of the claimed stressors in 
paragraph 4 is verified, schedule the 
veteran for a VA psychiatric examination.  
The examiner should review the claims 
folder, including a copy of this remand 
in conjunction with the examination, and 
should acknowledge such review.  The 
examiner should report all current 
diagnoses and should express opinions as 
to 1) whether it is at least as likely as 
not (50 percent probability or more) that 
any diagnosed disability, including PTSD, 
had its onset in service, and 2) whether 
the diagnosed disability, including PTSD, 
is related to a stressor which has been 
actually verified.  If the examiner finds 
that the veteran does not meet the 
criteria for the diagnosis of PTSD, the 
examiner should explain the reasons for 
this conclusion.  The examiner should 
also provide a rationale for any other 
opinions provided in the examination 
report.

6.  Schedule the veteran for a VA 
examination by an appropriate examiner to 
determine the etiology of the claimed 
cold weather injury residuals in the 
bilateral lower extremities and bone spur 
of the right foot.  The examiner should 
review the claims folder, including a 
copy of this remand in conjunction with 
the examination, and should acknowledge 
such review.  The examiner should provide 
an opinion as to whether the veteran has 
current residuals of cold weather injury 
in the bilateral lower extremities, and 
bone spur of the right foot.  If so, the 
examiner should identify whether it is at 
least as likely as not (50 percent 
probability or more) that these residuals 
or bone spur became manifest during 
active service, were incurred or 
aggravated by service, or are otherwise 
related to service.  The examiner should 
offer a complete rationale for all 
opinions given.  

7.  The veteran must be given adequate 
notice of the date and place of the 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

8.  After the above development is 
completed, readjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


